Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 14, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a school bus driver, was terminated from his employment for violating a company rule which prohibits drivers from fraternizing with students. The record reveals that *656claimant gave a 16-year-old female student flowers, concert tickets and a card on her birthday, and attended her social school activities. In view of this, we find that substantial evidence supports the Board’s decision denying unemployment insurance benefits to claimant due to disqualifying misconduct.
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.